Case 1:21-cv-01777-GBD Document 20 Filed 07/01/21 Page 1 of 2
U.S. Department of Justice

 

 

United States Attorney

Southern District of New York

86 Chambers Street

New York, New York 10007

July 1, 2021

SO ORDERED

VIA ECF The initial conference is adjourned from
Hon. George B. Daniels July 14, 2021 to September 8, 2021 at 9:30 am

United States District Judge

United States District Court WJUL G & aria & : Dorms
500 Pearl Street ~—— EGRG DANIELS

New York, New York 10007 UNITED STATES DISTRICT JUDGE ,

 

Re: Nagpal v. Kendall, et al., No. 21 Civ. 1777 (GBD)
Dear Judge Daniels:

This Office represents the government in the above referenced action in which the plaintiff
seeks an order compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate her
Petition for Alien Entrepreneur (Form [-526). I write to respectfully request a one-month extension
of time for the government to respond to the complaint, i.e., from July 9 to August 9, 2021. If the
Court grants the extension, the government also respectfully requests that the initial conference
now scheduled for July 14, 2021, be adjourned until after the extended date for the response, as
proposed below.

The extension is requested because the plaintiffs I-526 petition is based on an investment
in an economic regional center under the EB-5 Immigrant Investor Program. The Regional Center
Program expired on June 30, 2021 because, last week, before going on recess until the middle of
July, the Senate was unable to hold a floor vote on reauthorization of that program. USCIS has
informed us that efforts to reauthorize the program are anticipated to resume after the recess ends;
however, it is not clear when the program will be reauthorized (assuming that it will be
reauthorized) and thus petitions such as the one at issue in this case cannot presently be approved.
Given the sunset of the program, the requested extension is necessary as the agency considers the
impact of the sunset on affected petitions/applications, including that of the plaintiff.

This is the government’s third request for an extension of the date for its response to the
complaint and for an adjournment of the initial conference.! The plaintiff consents to these
requests. Counsel have conferred regarding their availability for the initial conference and
respectfully propose that the conference be rescheduled for August 24, 25, 26, or 27, subject to the
Court’s availability.

 

' The government requested extensions on May 5 and June 4, 2021. See ECF Nos. 16, 18. The
Court granted these requests. See ECF Nos. 17, 19.

 
Case 1:21-cv-01777-GBD Document 20 Filed 07/01/21 Page 2 of 2

Page 2

I thank the Court for its consideration of these requests.

cc: Counsel of Record (via ECF)

By:

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

s/ Michael J. Byars
MICHAEL J. BYARS
Assistant United States Attorney
Telephone: (212) 637-2793
Facsimile: (212) 673-2786
E-mail: michael.byars@usdoj.gov

 
